DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6, 8-14 are pending.
Claim 7 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/21 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1) An interlock mechanism in claim 1 and in claim 14.
2) A locking element in claim 1 and 14.
3) A latching mechanism in claim 4.
4) A holding mechanism in claim 5.
5) An operating element in claim 1 and 14.
6) A guide element in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
1) An interlock mechanism is disclosed as the locking element, latching mechanism, holding mechanism and operating element ([0014]-[0018]).
2) A locking element is disclosed as a cylindrical bolt ([0045]).
3) A latching mechanism is disclosed as cut-outs 10 and 11 ([0037]).
4) A holding mechanism as disclosed as cut-out 20 ([0042]).
5) An operating element is disclosed as a lever ([0021]).
6) A guide element is disclosed as guide plate 25 ([0050]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ropp (US 5,584,460) in view of Gerstein et al (“Gerstein”) (US 4,600,239) and Murray (US 2017/0210251).
At the outset, it is noted that the below cited structure, with respect to the features interpreted under 34 USC 112f, if not present in an identical fashion cited below, correspond to functional equivalents, as the cited structure accomplishes the claimed function.  
Re claim 1, Ropp discloses a device (Fig. 2) for a vehicle seat (75) comprising a rotation unit (10/30) and a sliding unit (33/60), which is arranged on a top surface (top of 30) of the rotation unit (10/30), and an interlock mechanism (12, 38, 39; 67, 71, 65) comprising an operating element (39), the operating element (39) is configured as a single piece lever (39) connected to a locking element (38, 65), the operating element 
	wherein a position of the locking element (38 of 38 and 65) in both (as 38 is between 60 and 10) the sliding unit (33/60) and the rotation unit (10/30) is changeable (as movement of 39 raises and lowers 38, thus changing positions) by movement of the operating element (39) of the interlock mechanism (12, 38, 39; 67, 71, 65), which are configured so that an adjustability of a rotation range (via 12) of the rotation unit  (10/60) is dependent upon a sliding position (via 42) of the sliding unit (33/60, as the language does not require a limitation on, or extension of a range, the location of the engagement of 38 with 12 is entirely dependent upon the sliding location of the seat;  for example, placing 38 into engagement on the far left 12 will be different then placing 38 into engagement with a right 12, when the seat is in a non-slid position, or in a forward sliding position – thus, the position of the sliding unit is dependent on the position of the rotation unit, and the position of the rotation unit is dependent on the position of the siding unit), 
but fails to disclose such that several rotation ranges are present on the rotation unit which are adjustable by the sliding position of the sliding unit.
However, Gerstein discloses such that rotation on the rotation unit (21) is adjustable by (Claim 1, reciting, “so that said seat proper may be angularly adjusted to the position of the open door of the vehicle, and also be adjusted so that, depending 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ropp such that rotation on the rotation unit is adjustable by the sliding position of the sliding unit as disclosed by Gerstein in order to simplify entering and exiting of a vehicle upon which the seat is installed, as providing rotation dependent on a sliding position of a slide unit would allow the seat to sit at a proper angle while moving along the slide unit.  
In addition, Murray discloses several rotational ranges ([0018]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ropp with several rotation ranges as disclosed by Murray in order to increase options to a user by allowing numerous preset ranges of rotation depending on a desired use of the seat by the user.  
Re claim 2, Ropp as modified discloses the device for a vehicle seat according to claim 1, wherein the device (Fig. 2) comprises the interlock mechanism (12, 38, 39; 67, 71, 65), so that an adjustability of a sliding range of the sliding unit (33/60) is dependent upon a rotation position (as the language does not require a limitation on, or extension of a range, the location of the engagement of 38 with 12 is entirely dependent upon the sliding location of the seat; for example, placing 38 into engagement on the far left 12 will be different then placing 38 into engagement with right 12, when the seat is in a non-slid position, or in a forward sliding position) of the rotation unit (10/30).
Re claim 3, Ropp as modified discloses the device for a vehicle seat according to claim 2, wherein the interlock mechanism (12, 38, 39; 67, 71, 65) comprises the 
Re claim 4, Ropp as modified discloses the device for a vehicle seat according to claim 3, further comprising a latching mechanism (40) present on the rotation unit (30/60), the latching mechanism (40) being present in such a way that the locking element (65 of 38 and 65) can engage (65 engaging 40) with the latching mechanism (40), and upon engaging of the locking element (65 of 38 and 65) with the latching mechanism (40) a rotation range (via engagement of 65 and 40) of the rotation unit (30/60) is limited (Fig. 2).
Additionally, the language “can” and “upon” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 5, Ropp as modified discloses the device for a vehicle seat according to claim 3, further comprising a holding mechanism (the plates on 60 through which 65 extends into) present on the sliding unit (33/60), the holding mechanism (the plates on 60 through which 65 extends into) being present in such a way that the locking element (65 of 38 and 65) can engage with the holding mechanism (the plates on 60 through which 65 extends into), and upon engaging of the locking element (65 of 38 and 65) with the holding mechanism (the plates on 60 through which 65 extends into) a sliding 
Additionally, the language “can” and “upon” is language that suggests or makes optional the subsequent limitation or limitations.  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  See § MPEP 2103 (C).
Re claim 6, Ropp as modified discloses the device for a vehicle seat according to claim 3, wherein the locking element (38 and 65) is present in such a way that the locking element (65 of 38 and 65) engages with a latching mechanism (40).
Re claim 8, Ropp as modified discloses the device for a vehicle seat according to claim 4, wherein in the mounted condition (Fig. 1) of the device (Fig. 2) on the vehicle (as 75 is a vehicle seat), the latching mechanism (40) is present on the rotation unit (10/30) in fixed position (when 65 engages 42, and 38 engages 12) relative to the vehicle (as 75 is a vehicle seat).
Re claim 9, Ropp as modified discloses the device for a vehicle seat according to claim 5, wherein the holding mechanism (the plates on 60 through which 65 extends into) is present on the sliding unit (33/60) slideably relative (upon sliding) to the rotation unit (10/30).
Re claim 10,
Re claim 11, Ropp as modified discloses a vehicle seat (75) with the device (10) for a vehicle seat according to claim 1 (see above).
Re claim 12, Ropp as modified discloses a vehicle (Col 1 line 46) with the device for a vehicle seat (75) according to claim 1 (see above).
  Re claim 13, Ropp as modified discloses the device for a vehicle seat according to claim 4, wherein the locking element (38/65) engages (portion 65 of 38 and 65) with the holding mechanism (the plates on 60 through which 65 extends into).
Re claim 14, Ropp discloses a device (Fig. 2) for a vehicle seat (75) comprising a rotation unit (10/30) and a sliding unit (33/60), which is arranged on a top surface (top of 30) of the rotation unit (10/30), and an interlock mechanism (12, 38, 39; 67, 71, 65) comprising an operating element (39), the operating element (39) is configured as a single piece lever (39) connected to a locking element (38, 65), the operating element (39) being rotatbly or pivotable (Fig. 2) connected at a connection point (between 10 and 60) between the sliding unit (33/60) and the rotation unit (10/30), wherein different rotation positions (based on which element 12 38 engages) of the rotation unit (10/30) are adjustable (via 12 and 38), and wherein different sliding positions (based on which element 42 65 engages) of the sliding unit (33/60) are adjustable (via 42), and 
	wherein a position of the locking element (38 of 38 and 65) in both (as 38 is between 60 and 10) the sliding unit (33/60) and the rotation unit (10/30) is changeable (as movement of 39 raises and lowers 38, thus changing positions) by movement of the operating element (39) of the interlock mechanism (12, 38, 39; 67, 71, 65), which are configured so that an adjustability of a sliding range (via 65 and 42) of the sliding unit  (33/60) is dependent upon a rotation position (38 and 12) of the rotation unit (10/30, as 
but fails to disclose such that several rotation ranges are present on the rotation unit which are adjustable by the sliding position of the sliding unit.
However, Gerstein discloses such that rotation on the rotation unit (21) is adjustable by (Claim 1, reciting, “so that said seat proper may be angularly adjusted to the position of the open door of the vehicle, and also be adjusted so that, depending upon its position along said track means, its position relative to the opening of the door of the vehicle may be changed and preset”) the sliding position of the sliding unit (32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ropp such that rotation on the rotation unit is adjustable by the sliding position of the sliding unit as disclosed by Gerstein in order to simplify entering and exiting of a vehicle upon which the seat is installed, as providing rotation dependent on a sliding position of a slide unit would allow the seat to sit at a proper angle while moving along the slide unit.  
In addition, Murray discloses several rotational ranges ([0018]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ropp with several 

Response to Arguments 
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are moot as they do not apply to any of the combination of references relied upon in the above rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635

/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635